Mr. Justice Scott delivered the opinion of the Court: The case in this court is confined within much narrower limits than it was when heard in the circuit court. That court dismissed the bill as to all the defendants except the judgment debtor and Eleanor Garrett and Calvin B. Thompson. Complainant neither appealed from that decree nor assigned cross-errors. It must therefore be understood she acquiesced in that decision. In so far as the bill contained allegations against parties as to whom it was dismissed, it will' not now be considered. Narrowing the inquiry, then, as must be done, to the lands it is charged that equitably belong to the judgment debtor, but the title to which is in defendants Eleanor Garrett and Calvin B. Thompson, the discussion need not be elaborated to any great length. The transaction, so far as Thompson is concerned, will be first considered.. It appears that Coleman Garrett died July 6, 1878, leaving quite an estate, consisting of real and personal property. Harvey Garrett, the judgment debtor, was a son of the intestate, and one of nine heirs to his estate. On the 1st day of March, 1879, Harvey Garrett entered into a contract with Calvin B. Thompson, by which he sold to Thompson his interest in his father’s estate. The consideration to be paid was $800, of which sum $200 was paid in cash, and Thompson gave his notes for the balance, which he afterwards paid. It is that sale of the property complainant seeks to impeach as fraudulent as to her, and have the land subjected to the payment of her judgment. That, it is thought, can not be done. At the time Harvey Garrett contracted to sell his interest in his father’s estate, complainant had then recovered no judgment against him. Her judgment was not recovered until the 26th of March, 1879, and no execution was issued on the judgment until the 10th of March, 1880. Prior to making the sale of his interest, it seems a division of the lands belonging to the estate of Coleman Garrett had been agreed upon among the heirs, and by that arrangement Harvey Garrett would get twenty acres lying next to Calvin B. Thompson, off an eighty acres situated in Warren county. On making the contract Thompson took possession of this land, and leased it to Harvey Garrett, at and for a sum agreed upon. The next year he leased the same to Eleanor Garrett. Afterwards Thompson received a deed for this land, and since the making of the contract he has been, and now is, in possession of it, either by himself or his tenants, and claims to be the absolute owner. There is but little in the record that tends to impeach the fairness of this sale. It is fully proven that Thompson bought the interest of Harvey Garrett in his father’s estate, and paid him the price agreed upon in actual money. The contract was made at a time when there was no judgment against Harvey Garrett, and if done in good faith there can be no reason why it may not stand. That which is most confidently relied on as indicating fraud, is, first, the relationship of the parties; second, the pendency of complainant’s suit against the vendor; and third, inadequacy of price. The relationship of the parties, if the sale was otherwise fair, would not, of course, render it fraudulent. It is not certainly proven that Thompson knew of the pendency of complainant’s suit when he purchased Harvey’s interest in his father’s estate; hut if he did, that would not render it unlawful for him to buy the land, if done in good faith. It may be the price agreed to be paid was less than the real value of the property, but the inadequacy of price is not so great as to raise any presumption of fraud that would prevail over the positive testimony of the parties as to the good faith of the sale. On the whole evidence, fully considered, no sufficient reason appears for declaring the sale to Thompson fraudulent, and it must therefore be permitted to stand. Coming now to consider the ease against Eleanor Garrett, it is seen she claims to have bought of James, William and Isaac Garrett the sixty that remained of the eighty acres in Warren county after the sale of the twenty acres to Thompson, and also to have bought a tract of land, consisting of sixty-four acres, of David S. Steers, and to have paid for the same with her own money. On the other hand, it is claimed these lands were bought with funds belonging to Harvey Garrett, and therefore equitably belong to him, and that the deeds were taken in the name of Eleanor, his wife, to hinder and delay complainant in the collection of her judgment against Harvey Garrett. On this branch of the case the evidence contained in the record is very voluminous, and covers the transactions of the parties for quite a number of years. It would answer no good purpose to enter upon any particular analysis of the testimony. It would extend this opinion to an unreasonable length. It has been considered with that care the importance of the case demands, and it is. sufficient to state the impressions it makes on the mind. There is positive testimony the money that paid for these lands was in fact the money of Eleanor Garrett, derived from sources other than her husband, the judgment debtor. That she obtained some money from her father’s estate is conceded. Documentary evidence introduced tends to show she did not receive the amount necessary to buy these lands, from her father’s estate. That may be so, but this evidence is not of itself of a character sufficient to overcome the positive testimony only her money was used in buying these lands. There is some evidence she had money from other sources. It is true the testimony as to the money used in buying these lands comes mostly from the husband of defendant claiming the lands as her own. He is not impeached, and his testimony is to be regarded as the testimony of any other witness having a personal interest or feeling in the matters about which he testifies. Many of the transactions between the judgment debtor and his wife are by no means free from suspicion as to their fairness. But much as the good faith of some of their transactions in regard to personal property may be distrusted, still there is positive testimony defendant bought these lands with her own money, as any one else would do. That she had some money of her own to use for that purpose, admits of no doubt, but whether she had enough with which to buy and pay for all these lands, is purely a question of fact, depending for its solution on conflicting evidence. It has been seen there is evidence tending to show she had sufficient money of her own to pay for all the lands conveyed to her, and that principal fact is not disproved by the circumstances proven. The whole record considered, it is thought the judgment of the Appellate Court directing the bill to be dismissed as to the remaining defendants, is ■warranted by the law and the evidence, and must be affirmed. Judgment affirmed.